Citation Nr: 0208520	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  01-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUE

Entitlement to an effective date earlier than July 21, 1989, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to June 
1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
RO.  

In June 2001, the Board remanded the appeal for additional 
development and consideration by the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In an October 1975 rating decision, the RO denied the 
veteran's original claim of service connection for a nervous 
condition.  

3.  The veteran did not file a timely Notice of Disagreement 
regarding the October 1975 decision.  

4.  The correct facts, as they were known at the time, were 
before the RO, and the statutory or regulatory provisions 
extant at the time were correctly applied.  

5.  There was a tenable basis for the decision reached by the 
RO in October 1975.  

6.  On August 2, 1989, the RO received the veteran's 
application for service connection for PTSD; PTSD was first 
shown on July 31, 1989.  



CONCLUSIONS OF LAW

1.  The October 1975 rating decision was not clearly and 
unmistakably erroneous with respect to the denial of the 
claim of service connection for a nervous condition.  
38 C.F.R. § 3.105(a) (2001).  

2.  An effective date prior to July 21, 1989, for the award 
of service connection for PTSD is not assignable.  
38 U.S.C.A. §§ 5107, 5110, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the October 1975 rating decision 
which denied his original claim of service connection for a 
nervous condition contained clear and unmistakable error 
(CUE).  

Under § 3.105(a), CUE that requires revision of a prior final 
rating action exists only where it appears "undebatably" 
that "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  Russell v. Principi, 3 Vet. App. 
at 314.  

Additionally, CUE is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  

In addition, the law is well settled that any breach of VA's 
duty to assist a veteran cannot form a basis for a claim of 
CUE because such a breach creates only an incomplete rather 
than an incorrect record.  Elkins v. Brown, 8 Vet. App. 391, 
396 (1995).  

In this case, the evidence available to the RO in October 
1975 included the veteran's service medical records and his 
initial application for VA compensation benefits. 

A careful review of the service medical records shows that 
the veteran was seen in December 1974 when it was noted that 
he had been seen for times during the past for 'nervousness, 
temper tantrums and depression.'  The examiner did not feel 
that his problems warranted a formal psychiatric diagnosis 
and represented adjustment problems of adolescence.  

In February 1975, during service, the veteran had complaints 
of intermittent nausea, abdominal pain and vomiting.  It was 
noted that he had been diagnosed as having situational 
gastrointestinal disease.  

The veteran was seen in June 1975, during service, after 
numerous visits to the mental hygiene clinic.  It was noted 
that he was being processed for an Unsuitability Discharge 
because of unsatisfactory work performance and his aggressive 
behavior and attitude toward his shipmates and the Navy.  It 
was determined that no psychiatric label was appropriate.  
Indeed, no psychiatric diagnosis was given.  

The RO denied service connection in October 1975 on the basis 
that a nervous condition was not shown by the evidence in 
service.  

No assertion has been made with any degree of specificity as 
to what error of fact was made or how a different application 
of law and regulations would dictate a "manifestly 
different" result.  Fugo v. Brown, 6 Vet. App. at 44.  

The effect of the veteran's primary contention is that he is 
merely asserting disagreement with how the RO evaluated the 
facts before it in October 1975.  

In other words, he is merely asserting that the RO should 
have viewed the evidence differently-that the symptoms 
reported during service should have been viewed as a 
manifestation of a nervous disorder.  This is an assertion 
which is inadequate to raise a CUE claim.  Id.  

Indeed, the Board finds that there was a tenable basis for 
the RO's decision in October 1975.  The service medical 
records are essentially negative for a diagnosed nervous 
disorder.  To conclude that the veteran did not have a 
nervous disorder was a supportable conclusion given the 
service medical records.  

The veteran also contends that VA's duty to assist was not 
fulfilled because he was not afforded a VA examination.  
Again, as noted hereinabove, a breach of VA's duty to assist 
a veteran cannot form a basis for a claim of CUE, because 
such a breach creates only an incomplete rather than an 
incorrect record.  Elkins v. Brown, 8 Vet. App. at 396.

When the determinative issue is "not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim," and the veteran has failed to meet 
the legal requirement, the claim must be denied.  Luallen v. 
Brown, 8 Vet. App. at 96.  

Regarding the effective date of July 21, 1989, the Board 
notes that the veteran filed his claim of service connection 
on August 2, 1989.  He indicated that he had begun receiving 
treatment from VA.  The VA records show that he was first 
seen for psychiatric complaints (eventually diagnosed as 
PTSD) on July 31, 1989.  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Here, whether considered a claim to reopen or a new claim of 
service connection, the veteran submitted his application on 
August 2, 1989, and the first evidence of PTSD was on July 
31, 1989.  

There is no basis for awarding service connection earlier 
than July 21, 1989.  Thus, the Board finds that a basis for 
the assignment of an effective date earlier than the date of 
claim or July 21, 1989, for the award of service connection 
for PTSD is not presented in this case.  38 C.F.R. 
§ 3.400(b)(2), (q)(1)(ii).  


VCAA

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Board finds that VA's duties have been 
fulfilled.  

As for the CUE aspect of this decision, VA's duties to notify 
and assist contained in the VCAA are not applicable to CUE 
motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  

Otherwise, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The record shows 
that the veteran was notified of the RO's decision.  The 
Statement of the Case and subsequent Supplemental Statement 
of the Case, as well as the Board remand, informed the 
veteran what was needed for an earlier effective date.  VA 
has met its duty to inform the veteran.  

The Board concludes the discussions in the rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
Board remand and letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim.  

The RO has requested all relevant (treatment) records 
identified by the veteran, and the veteran was informed in 
various letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  

The Statement and Supplemental Statement of the Case and 
Board remand also provided notice to the veteran of what the 
evidence of record revealed.  Additionally, they provided 
notice of what the remaining evidence showed, including any 
evidence identified by the veteran.  

Finally, these documents provided notice why this evidence 
was insufficient to award an earlier effective date, as well 
as notice that the veteran could still submit supporting 
evidence.  Thus, he has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify him what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  In short, the 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence or argument and that he is not 
prejudiced by this decision.  



ORDER

The claim for an effective date earlier than July 21, 1989, 
for the grant of service connection for PTSD is denied by 
operation of law.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

